Fourth Court of Appeals
                                San Antonio, Texas
                                      October 18, 2018

                          No. 04-17-00505-CR & 04-17-00506-CR

                               Richard Anthony GALINDO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 5792 & 5793
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       The State’s Second Motion for Extension of Time to file Brief is hereby GRANTED.
No Further Extensions.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court